NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

SAFEPOINT INSURANCE COMPANY,                     )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D19-457
                                                 )
LISA CARSWELL and VERNON                         )
CARSWELL,                                        )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed December 6, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County, Rex M.
Barbas, Judge.

Carol M. Rooney of Butler Weihmuller
Katz Craig LLP, Tampa, for Petitioner.

Mark A. Nation of The Nation Law Firm,
Longwood, for Respondents.


PER CURIAM.


               Denied.



CASANUEVA, MORRIS, and SALARIO, JJ., Concur.